Citation Nr: 0324098	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-07 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1948 to 
December 1960 as well as periods of inactive duty for 
training (INACDUTRA), including a period from October 17, 
1970 to October 18, 1970.  The veteran died on March [redacted], 
1977.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO decided that new and material 
evidence adequate to reopen the claim of service connection 
for the veteran's cause of death had been submitted and then 
denied the appellant's claim for entitlement to service 
connection for the veteran's cause of death as well as 
eligibility to Dependents' Educational Assistance under 38 
U.S.C.A. Chapter 35 (DEA).  In May 2002, the veteran filed a 
formal appeal (VA Form 9) only for the issue of entitlement 
to service connection for the veteran's cause of death.   

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection.

The present Board decision addresses the preliminary issue of 
whether new and material evidence had been submitted to 
reopen a previously denied claim of service connection for 
the veteran's cause of death, and the Board finds favorably 
on that issue.  The question of the merits of the claim for 
service connection for the veteran's cause of death requires 
additional development, as discussed in the REMAND section 
below.

A videoconference hearing was conducted before the 
undersigned in March 2003.


FINDINGS OF FACT

1.  An unappealed RO decision dated in May 1977, of which the 
appellant was notified of during the same month, denied her 
claim for entitlement to service connection for the veteran's 
cause of death.    

2.  Additional evidence submitted since the May 1977 rating 
decision includes evidence which is neither cumulative nor 
redundant, which bears directly and substantially upon the 
specific matter under consideration, and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for the veteran's cause of death.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's May 1977 rating decision, the requirements to reopen the 
veteran's claim of service connection for the veteran's cause 
of death have been met.  38 U.S.C.A. § 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2001, 2002).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1977, the RO denied service connection for the cause 
of the veteran's death.  The appellant was notified of this 
decision as well as her procedural and appellate rights by a 
May 1977 letter.  The appellant did not file a notice of 
disagreement.  In July 1995, the appellant sought to reopen 
her claim.  The RO sent the appellant a July 1995 letter, 
which referred to the May 1977 rating decision, and stated 
that no new and material evidence had been submitted to 
change the May 1977 decision.  The appellant did not file a 
formal appeal.  In November 2000, the appellant again 
petitioned to reopen her claim.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
38 C.F.R. § 3.156(a) (2001); Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is 
"material" if it bears directly and substantially upon the 
specific matter under consideration as well as if, by itself 
or in connection with other evidence, it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
However, there is no requirement that the evidence be so 
significant that it changes the outcome of the prior 
decision.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Finally, in determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed".  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The Secretary of VA (Secretary) amended 38 C.F.R. § 3.156(a), 
effective on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  These changes do not 
apply to the present case.

The Board observes that the RO, in its December 2001 rating 
decision, determined that new and material evidence had been 
submitted to reopen the veteran's claim and then denied the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death.  Whether a previously denied 
claim should be reopened is a jurisdictional matter that must 
be addressed before the Board may consider the underlying 
claim.  Therefore, regardless of the RO's action, the Board 
must initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim of service connection.  See 38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).

Records submitted after the last final rating decision in May 
1977 are considered new.  These records include service 
personnel records, a private medical treatment summary, a 
videoconference hearing transcript, and statements from the 
appellant and her representative.  After reviewing the 
record, the Board concludes that the additional evidence 
includes evidence that is new and material, specifically the 
service personnel and medical records dated in October 1970 
and January 1971 as well as the private physician medical 
summary dated in December 1970.  

A Report of Investigation dated in December 1970 shows that 
the veteran's cardiac incident in October 1970 was diagnosed 
as abnormal manifestation - arrhythmic (atrial fibrillation) 
with unclear etiology, noted as possibly secondary to 
premature coronary occlusive disease.  The service personnel 
record also showed a determination that the veteran's cardiac 
incident was not in the line of duty or due to his own 
misconduct.  A Line of Duty Determination report dated in 
January 1971 showed a revised determination that the 
veteran's cardiac incident in October 1970 was in the line of 
duty.  The December 1970 medical summary from Dr. Barnett 
also listed an impression that the veteran had suffered from 
an abnormal manifestation - arrhythmic (atrial fibrillation) 
with unclear etiology, noted as possibly secondary to 
premature coronary occlusive disease in October 1970.  The 
aforementioned records are considered material because they 
bear directly and substantially upon the issue of whether the 
appellant is entitled to service connection for the veteran's 
cause of death.  

The Board finds that the evidence received subsequent to May 
1977 is new and material and does serve to reopen a claim for 
entitlement to service connection for the veteran's cause of 
death.  In addition, the Board is remanding the appellant's 
claim to the RO and ordering additional development on the 
issue of entitlement to service connection for the veteran's 
cause of death.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003); 38 C.F.R. § 19.9(a)(2) 
(2002).  


ORDER

Since new and material evidence has been received, the 
petition to reopen the claim of entitlement to service 
connection for the cause of the veteran's death is granted.  
To this extent, the appeal is allowed.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the March 2003 hearing transcript, the appellant noted 
that the veteran retired in 1973 on disability from 
employment in Civil Service for the military.  In addition, 
the appellant detailed that the veteran had received medical 
treatment from Dr. Barnett, a private physician who was 
affiliated with his military reserve unit, from the time of 
the cardiac incident during the veteran's reserve service in 
October 1970 until the veteran's death in March 1977.  
Complete records from the veteran's employment in Civil 
Service for the military and specified treatment records from 
Dr. Barnett are not currently part of the evidence of record.      

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran's 
reserve unit headquarters (114th 
Evacuation Hospital - 6100 St. Vincent 
Ave., Shreveport, LA 71106) and request 
all records, which document the veteran's 
cardiac disability during his time as a 
Civil Service employee for the unit from 
October 1970 until his retirement in 
1973.

2.  The RO should make arrangements to 
obtain complete clinical records 
identified by the appellant.  The record 
indicates that Dr. Barnett treated the 
veteran for his cardiac disability for 
the period from October 1970 to March 
1977.  Make arrangements to obtain 
treatment records from Dr. Richard K. 
Barnett (Suite 313 - 865 Margaret Place - 
Shreveport, LA 71101).  Treatment records 
from this provider should be obtained and 
associated with the file.   

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to service connection for the 
veteran's cause of death in light of the 
evidence received since the March 2002 
Statement of the Case (SOC).  If the 
claims remain denied, the RO should issue 
a SSOC to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since March 2002.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                     
______________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



